Title: To James Madison from Robert Patterson, 6 March 1816
From: Patterson, Robert
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Mint of the U. States
                            March 6th. 1816
                        
                    
                    The ordinary repairs of the Mint, the director has considered himself as authorized to make, from the annual appropriations for that purpose, without troubling the President with repeated applications for his sanction. But the repairs which the late fire has now rendered necessary, being so considerable, I would not venture to undertake, without your approbation; which is, therefore Sir, most respectfully solicited.
                    No estimate of the expences or time necessary for these repairs, can, at present, be made, with any degree of accuracy: but, it is believed, that the balances of the two last years’ appropriations, not yet carried to the surplus fund, together with that for the present year, will be more than sufficient; & that the whole may be accomplished in eight or ten months from the time of commencement.
                    In truth, except the mere building, which was ill-constructed, & of little value, no great loss has been sustained by the fire. The principal parts of the machinery were, in fact, nearly worne out; & must have been replaced in a short time, tho’ no such accident had occurred.
                    The only difficulty, at present foreseen, will be in procurin⟨g⟩ rollers; two or three pair of which will be wanted. These can, I believe, be best obtained thro’ the agency of Mr. Boult⟨on⟩ of Soho, the gentleman who has for many years supplied the mint with copper: but in answer to a letter which I addressed to him some years ago, on the subject of rollers, he informed me, that they were among the articles which could not be exported without obtaining permission from the Government; this, however, might probably be effecte⟨d⟩ thro the application of our Minister at London. I have the honour to be, Sir with the greatest respect & esteem, Your most obedt. Servt
                    
                        R. Patterson
                    
                